Contrato de Concessão para Pesquisa e Produção de Petróleo 2016

CONTRATO DE CONCESSÃO PARA PESQUISA E PRODUÇÃO DE PETRÓLEO
ENTRE
O GOVERNO DA REPÚBLICA DE MOÇA E

NV

ABC

ENH

PARA

ÁREA DO CONTRATO DE CONCESSÃO [......]

1|Page
Contrato de Concessão para Pesquisa e Produção de Petróleo 2016

Índice

Artigo Assunto

Partes...
Preâmbulo..

1 Documentos Contratuais......................
2 Definições.........................
3 Direitos Contratuais e sua

3 Regras sobre o Levantamento.................. eres 34

4 Plano de Desmobilização e Fundo de Desmobilização................... 35

5 Seguros........... ir rreereeceraaeaneeaaeraaanaee aee aaanaeenaaeaaannaa 36

6 Emprego, Formação, Apoio Institucional e Programas de Apoio
Social......... cearamor amaeearereeerreererere meo are amreareaeertearerteentenes 40

2|Page
Contrato de Concessão para Pesquisa e Produção de Petróleo 2016

17 Indemnizações e Responsabilidade..................... 41
18 Titularidade............. ss iiereeeeeneeererrerereeeeeererenecrenerererecerarararanad 43
19 Contabilidade e Auditorias.................eeeeeeeeeeerereeereeasrreened 44
20 Confidencialidade............... is eerereeerereeererererereerenererererenenaas 44
21 Cessão... crerereererereerereerereeeereeeeneeererereneererereererereareenareeneneenenao 46
22 Força Maior... erre eereeeraceeeeeeaaara aeee
23 Natureza e Âmbito dos Direitos das Concessionári

24 Protecção do Ambiente............................S

25 Renúncia e Resolução.........................

26 Consulta, Arbitragem e Perito In:

27

28

29

30

31

32

33

3|Page

Anexos
Anexo “A”
Anexo “B”
Anexo “C”
Anexo “D”
Anexo "E"

Anexo “F”

4|Page

Contrato de Concessão para Pesquisa e Produção de Petróleo 2016

Descrição da Área do Contrato de Concessão
Mapa da Área do Contrato de Concessão
Procedimentos Contabilísticos e Financeiros
Garantia Bancária

Garantia Bancária da Empresa-Mãe

Acordo de Operações Conjuntas NV
Contrato de Concessão para Pesquisa e Produção de Petróleo 2016

Partes

Este Contrato de Concessão para Pesquisa e Produção (“CCPP”) é celebrado
em de de 20[...] e é regido de acordo com a legislação

aplicável entre:

O GOVERNO DA REPÚBLICA DE MOÇAMBIQUE, doravante designado por “o
Governo”, aqui representado pelo Ministro dos Recursos Minerais e Energia;

e

"[ABC]", sociedade constituída nos termos das ública de
Moçambique, doravante designada por"[ab:

representante designado; e

República de
Bresentada pelo

["..."], sociedade constituída nos
Moçambique, doravante designa
representante designado; e

LJ

Empresa Nacional de
acordo com as leisada

empresa pública constituída de
bique, doravante designada por
Presidente do Conselho de

ravante designadas por "as Concessionárias"
"Concessionaria" conforme adequado. As
erno serão doravante conjuntamente designados
idualmente como "Parte"

5|Page
Contrato de Concessão para Pesquisa e Produção de Petróleo 2016

Preâmbulo

CONSIDERANDO QUE, todos os recursos petrolíferos no solo e no subsolo
terrestre, no leito das águas interiores e do mar territorial, na zona
económica exclusiva e na plataforma continental, são propriedade do
Estado;

CONSIDERANDO QUE, para os devidos efeitos o CCPP é concedido através de
um concurso regido pela legislação aplicável;

CONSIDERANDO QUE, compete ao Governo assegu ntação da
política de Operações Petrolíferas e que, para é i
Ministério dos Recursos Minerais e Energ
“MIREME”, para exercer, conforme adli
funções em representação do Gover

dora signado por
especif

CONSIDERANDO QUE, o Govern i E e à ENH o direito de
realizarem actividades de, Pesq imênto e Produção de
j pública de Moçambique;

tão dispostas, sob determinados
aplicável, a realizar actividades de
o de Petróleo na Área do Contrato de
sse efeito capacidade técnica e recursos
ão efectiva de Operações Petrolíferas;

ealização de certas actividades de Pesquisa,

6|Page
Contrato de Concessão para Pesquisa e Produção de Petróleo 2016
Artigo 1
Documentos Contratuais

1.1 São partes integrantes do presente CCPP os seguintes Anexos:

Anexo “A” Descrição da Área do Contrato de Concessão
Anexo “B” Mapa da Área do Contrato de Concessão
Anexo “C” | Procedimentos Contabilísticos e Financeiros
Anexo “D” Garantia Bancária

Anexo "E" | Garantia Bancára da Empresa-Mã

Anexo “F” | Acordo de Operações Conju

1.2 Condicionado à conclusão do estão sujeitas a

prévia apresentação de um es conjuntas assinado

1.3 Em caso de conf i o no corpo principal do CCPP e o
disposto nos seus Ane isposições constantes do Corpo
principal do CCPR

Artigo 2

Definições

Salvo isto e
21/2014
Decreto nº

ontrário, as definições da Lei dos Petróleos , Lei n
Agosto e do Regulamento de Operações Petroliferas,
/2015 de 31 de Dezembro, aplicam-se a este CCPP,
conjuntamente com os termos e expressões usados neste CCPP, incluindo
os respectivos Anexos, que terão os seguintes significados:

“Cessionário Autorizado” significa, o previsto no artigo 24, da Lei dos
Petróleos.

7|Page
Contrato de Concessão para Pesquisa e Produção de Petróleo 2016

"Data Efectiva" significa o primeiro dia do mês seguinte à data em que as
condições previstas no artigo 3.2 estiverem preenchidas.

“FOB” conforme definido nos INCOTERMS [....... ]

“Imposto sobre a Podução de Petróleo” significa o Imposto sobre a
Produção de Petróleo conforme definido na lei aplicável.

“INP” significa o Instituto Nacional de Petróleos.

"Interesse Participativo" significa a participação exhpgessa em termos

percentuais, conforme melhor descrito no artigo 3.2, de ca oncessionária

nos direitos, privilégios, deveres e obrigações emerge

“Interesse Participativo do Estado” signi
Participativo pertencente a uma entidade que Qk m nome do
Estado.

"Operações Petrolíferas Exclusiv: ções Petrolíferas

realizadas nos termos da legi este CCPP que são
imputáveis à conta, beQefícios

Concessionárias ao abri

rigo de um programa de produção e
Plano de Desenvolvimento e suas

o e Produção” significa o período concedido às
ndução de Operações Petrolíferas ao abrigo de um

“partnership”, “joint venture” ou entidade que seja considerada uma
entidade jurídica nos termos da lei moçambicana ou da lei do país de acordo

com a qual se rege essa sociedade, associação, “partnership”, “joint venture”
ou entidade.

“Pessoal Expatriado” significa qualquer trabalhador de qualquer
Concessionária, de uma Empresa Afiliada de qualquer dessa Concessionária
ou de qualquer Subcontratado, que não seja cidadão da República de

8|Page
Contrato de Concessão para Pesquisa e Produção de Petróleo 2016

Moçambique e cujo contrato de trabalho preveja o pagamento ou o
reembolso do custo das suas viagens para e a partir da República de
Moçambique.

“MIREME” significa o Ministério que superintende as a àrea dos petróleos
na República de Moçambique.

“Subcontratado” significa qualquer Pessoa à excepção do Operador, cujos
serviços sejam contratados por uma ou múltiplas Concessionárias para
executar qualquer parte das Operações Petrolíferas.

Artigo 3
Direitos Contratuais e sua

3.1 O presente CCPP é uma concessão at
Petróleos, Lei n.º 21/2014 de 18
Operações Petrolíferas aprovado
Dezembro, que:

(a) autoriza o
Desenvolvimento e Pr,
Concessão aqui definid

(b) suj
estabelecido:

à Lt dos Patróleos e dos termos e condições
, cessionária tem o direito exclusivo de
realizar líferas com vista à produção de Petróleo a partir de
recur, ou mais Depósitos de Petróleo dentro dos

o de Concessão.

erificação da respectiva Data Efectiva, este CCPP é
aprovado nselho de Ministros e os acordos a elepertencentes são
assinados por cada Concessionária, e obtido o visto pelo Tribunal
Administrativo.

(b) na Data Efectiva, os Interesses Participativos são:

[Abc ] percentagem %
[Abc] percentagem %
[ENH] percentagem %.

9|Page
Contrato de Concessão para Pesquisa e Produção de Petróleo 2016

3.3 Os direitos e obrigações das Concessionárias produzem efeitos a
partir da Data Efectiva e subsistem:

(a) durante o Período de Pesquisa; e

(b) nos termos e condições aqui em seguida previstos e durante o
Período de Desenvolvimento e Produção;

as obrigações das Concessionárias constituídas ao abrigqado presente CCPP

o MIREME,com pelo menos 30
ucidade do primeiro sub-periodo do
que qualquer sub-periodo subsequente
utra forma a caducar .

(a) no final do primeiro sub-período do Período de Pesquisa, a um
segundo sub-período de [......] (.........) meses;

(b) no final do segundo sub-período do Período de Pesquisa, a um
terceiro sub-período [.....] (........ ) meses;

(c) | aos direitos previstos no artigo 3.6; e

(d) aos períodos adicionais que venham a ser necessários para
efeitos da aplicação do artigo 22.4 relativo a força maior.

10 |Page
Contrato de Concessão para Pesquisa e Produção de Petróleo 2016

3.6 Os direitos e obrigações ao abrigo deste CCPP prevalecem | nas
seguintes situações:

(a) quando as Concessionárias, nos termos da legislação aplicável e
deste CCPP, tenham notificado o INP da realização de uma
Descoberta, os direitos e obrigaçõesao abrigo deste CCPP não se
extinguirão, relativamente à Área de Descoberta a que a Descoberta
se refere, desde que um Programa de Avaliação tenha sido submetido
atempadamente ao INP.

(b) | em casos que o INP tenha aprovado um de avaliação
os direitos e obrigações ao abrigo deste CCPP guem em
relação a Área de Descoberta à qual o PragPa refere
desde que o Relatório da Avaliaçãa oberta seja

atempadamente submetido ao |

so Blação aplicável e
su tido o Relatório de
abrigo deste CCPP não se
erta a que esse Relatório
submetida uma Declaração de

(c) quando as Concessioná

(e) — qurindo as Concessionárias, nos termos da lei aplicável e deste
CCPP, tenham atempadamente submetido uma Declaração de
Comercialidade, os direitos e obrigações das Concessionárias em
relação a qualquer Área de Desenvolvimento e Produção nela
definidos a que a respectiva notificação se refere, devem continuar
até à data da aprovação pelo Governo do Plano de Desenvolvimento.

3.7 Quando os direitos e obrigações ao abrigo deste CCPP se mantenham
nos termos do n.º 3.6 do presente artigo e as Concessionárias não tenham

11 |Page
Contrato de Concessão para Pesquisa e Produção de Petróleo 2016

apresentado a necessária notificação, programa, relatório, declaração ou
plano de acordo com a legislação aplicável e este artigo, as Concessionárias
perdem direitos sobre parte relevante da Área do Contrato de Concessão (
Área(s) de Descoberta e/ou Área(s) de Desenvolvimento e Produção) nos
termos do presente CCPP.

3.8 O período de Desenvolvimento e Produção, relativamente a cada Área
de Desenvolvimento e Produção inícia na data em que seja aprovado o Plano
de Desenvolvimento para essa Área de Desenvolvimento e Produção nos

menos que o presente CCPP cesse antes de acordo
da lei aplicável, no que respeita à Área de Dese
subsistir por um Período de [..........] anos, e
sejam necessários para efeitos da aplicaçãgudo à

te o Pêxiodo de Pesquisa

m as obrigações de trabalho de
PP, salvo se de outra forma for

Pesquisa é dividido em [....] sub-períodos.

4.4 Durante o primeiro sub-período do Período de Pesquisa de [....... J(........)
meses, as Concessionárias devem conduzir o seguinte programa de
trabalhos de Pesquisa:

. inserir a descrição do programa de trabalho de Pesquisa]
b) | [.. inserir a descrição do programa de trabalho de Pesquisa]
c) [..... inserir a descrição do programa de trabalho de Pesquisa]

12|Page
Contrato de Concessão para Pesquisa e Produção de Petróleo 2016

Na eventualidade de incumprimento de qualquer parte das obrigações de
trabalho de Pesquisa definidas neste artigo 4.3, e salvo no caso das
excepções previstas neste artigo, o montante máximo de qualquer garantia
providenciada ou o montante máximo pago pelas Concessionárias ao
Governo para este sub-período do Período de Pesquisa é de USD [.........]
(...de dólares dos Estados Unidos da América).

4.5 No caso de se seguir para um segundo sub-perí do Período de

Pesquisa de [...] (............) meses, as Concessionári conduzir o

seguinte programa de trabalhos de pesquisa:
(a)  [... inserir a descrição do program

(b) [.....inserir a descrição g balho de
Pesquisa....]

abalho de Pesquisa]

e trabalho de Pesquisa]

ante máximo de qualquer garantia
máximo pago pelas Concessionárias ao

seguir para um terceiro sub-período do Período de
(.........) meses, as Concessionárias devem conduzir o
seguinte programa de trabalhos de pesquisa:

(a) — [...inserir a descrição do programa de trabalho de Pesquisa..)
(b)  [......1]
(o)

Na eventualidade de incumprimento de qualquer parte das obrigações de

trabalho de Pesquisa definida neste artigo 4.5, e salvo no caso das excepções

13 |Page
Contrato de Concessão para Pesquisa e Produção de Petróleo 2016

previstas neste artigo, o montante máximo de qualquer garantia
providenciada ou o montante máximo pago pelas Concessionárias ao
Governo, para este sub-período do Período de Pesquisa é de USD [.......... ]
(...dólares dos Estados Unidos da América).

4.7 Se um Poço que faça parte das obrigações de trabalho de Pesquisa
previsto nos artigos 4.3,e 4.4 e 4.5 for abandonado por qualquer motivo
para além dos especificados no artigo 4.7 deste CPPP, antes de se atingirem
os objectivos definidos para esse Poço, as Concessionárias devem perfurar

causa será prorrogado por um período de tempo
MIREME concorde, para permitir a perfurag
substituto.

4.8 Salvo se de outro modo for aprovado Nelo

defi nesses artigos, a menos

das formações contendo Petróleo que
ecção, impedindo por isso que as profundidades
jam alcançadas; ou

4.9 Em circunstâncias em que às Concessionárias seja permitido perfurar
qualquer Poço nos termos do artigo 4.7 a uma profundidade inferior a
indicada nos artigos 4.3, 4.4e 4.5 considerar-se-á que as Concessionárias
cumpriram com todas as suas obrigações de trabalho no que respeita ao
Poço em causa.

14 |Page
Contrato de Concessão para Pesquisa e Produção de Petróleo 2016

4.10 Durante a perfuração de Poços de Pesquisa nos termos do presente
CCPP e da legislação aplicável, as Concessionárias, nos termos da , devem
informar o MIREME sobre progresso de cada Poço, e devem :

(a) comunicar atempadamente ao INP sobre qualquer proposta
para testes de furo;

(b) testar horizontes potencialmente produtivos em termos
comerciais, na opinião das Concessionárias após consulta ao MIREME,
dentro da Área do Contrato de Concessão indá
diagrafias de cabos de aço (“wirelinelogging”)
avaliação de formações; e

dos através de

ros meios de

(c) | proceder avaliação técnica dos re
de todos os outros dados de sub:
MIREME assim que estiver conc

4.11 (a) Garantia Bancaria para

Cada Concessionária d
Efectiva, e antes do

o de 30 (trinta) dias após a Data
a sub-período do Período de
a substancialmente idêntica ao

ma garantia bancária incondicional e
tante para o cumprimento do programa
ra o sub-período do Período de Pesquisa

Concessionaria deve, no prazo máximo de 30 (trinta) dias após a Data
Efectiva deste CCPP prestar, de forma substancialmente idêntica ao modelo
constante do Anexo “E”, uma garantia incondicional e irrevogável da
Empresa-Mãe, ou de uma entidade aceitável para o MIREME,
correspondente a todas as suas obrigações nos termos deste CCPP, que
estejam para além do âmbito da garantia Bancária para as obrigações de
trabalhos de Pesquisa. Um incumprimento das obrigações do fiador nos

15|Page
Contrato de Concessão para Pesquisa e Produção de Petróleo 2016

termos da garantia da empresa-mãe constituirá um incumprimento das
obrigações das Concessionárias ao abrigo deste CCPP.

4.12 O montante de qualquer garantia bancária prestada nos termos do
artigo 4.11 (a) será reduzido pelas Concessionarias no cumprimento das suas
obrigações nos termos dos artigos 4.4 e 4.5 e 4.6, conforme descrito a
seguir:

(a) Durante o primeiro sub-período do Período de Pesquisa:

(c)

. Es. é as obrigações de trabalho de
Pesquisa

íodo de Pesquisa:

como não c das, o INP deve notificar as Concessionárias e, a não ser
que o montante total do remanescente não despendido seja pago pela
Concessionária no prazo de 30 (trinta) dias após tal notificação, o INP deve
accionar garantia bancária para obrigações de trabalhos de Pesquisa para
pagamento do montante total do custo para o cumprimento das obrigações

de trabalho de Pesquisa remanescentes relativas a tal sub-período.

4.14 No caso do número de Poços perfurados para efeitos de Pesquisa
pelas Concessionárias e/ou e a quantidade de dados sísmicos adquiridos

16 |Page
Contrato de Concessão para Pesquisa e Produção de Petróleo 2016

durante qualquer sub-período de Pesquisa exceder o número de Poços e/ou
de dados sísmicos previstos nas obrigações de trabalho para esse sub-
período, nos termosdos artigos 4.4 e 4.5, o número de Poços de Pesquisa
adicionais perfurados e/ou dados sísmicos adquiridos pelas Concessionárias
durante tal sub-período de Pesquisa poderá ser transportado e considerado
como trabalho empreendido pelas Concessionárias em cumprimento das
suas obrigações de perfuração de Poços de Pesquisa e/ou adquisição de
dados sísmicos durante o sub-período do Período de Pesquisa subsequente.
Se em virtude do disposto neste artigo, as obrigaçõe!
Concessionárias para qualquer período, nos termo
tenham sido integralmente cumpridas antes desse eçar, as
Concessionárias, após consulta ao MIREME,
de trabalhos para esse sub-período de forma à
Operações Petrolíferas na Área do Co
período do Período de Pesquisa.

4.15 Para além do previsto ne: i nadaNes artigos 4.12 ou 4.13
será lido ou interpretado n ir, adiar ou alterar qualquer
obrigação das Concessi i iza qualquer programa de trabalhos
ou perfuração de Poços de

sas incorridas pelas Concessionárias durante a
a de Avaliação, nao serão considerados como

4.17 No prazo de 60 (sessenta) dias a contar da Data Efectiva e, daí em
diante, enquanto decorrer o Período de Pesquisa, as Concessionárias com
uma antecedência não inferior a 90 (noventa) dias em relação ao final de
cada ano civil ou noutros prazos que venham a ser aprovados previamente
pelo INP, as Concessionarias devem elaborar com pormenor e apresentar
ao INP um programa e um orçamento dos trabalhos de Pesquisa para a
restante parte do ano civil, ou para o(s) ano(s) civil(s) subsequentes, e uma

17 |Page
Contrato de Concessão para Pesquisa e Produção de Petróleo 2016

proposta de estrutura organizativa das Concessionárias para a realização de
Operações de Pesquisa na Área do Contrato de Concessão.

4.18 O programa de trabalho e orçamento de Pesquisa elaborados pelas
Concessionárias devem ser consistentes com as obrigações previstas neste
CCPP, descrevendo as Operações Petrolíferas que as Concessionárias se
propõem executar durante a restante parte do ano civil e para o(s) ano(s)
subseguente(s). As Concessionárias devem observar e cumprir com
quaisquer recomendações apresentadas pelo INP relativas ao programa e o

sejam:

(a) elaborados com , após as
Concessionárias ter i i alterações apropriadas

considerando as r; INP; e

(b) consistentes co
artigo.

Artigo 5

ção das Operações Petrolíferas

5.1
solidária

quer obligação nos termos deste CCPP deve ser uma obrigação
as as Concessionarias, excepto as que ao abrigo da

legislação aplicavel ou deste CCPP constituam uma obrigação individual.

5.2 [e ] é o Operador. Nenhuma mudança do Operadorterá efeito a
não ser que tenha sido previamente aprovada pelo MIREME.

5.3 Cada Concessionária deve, dentro do prazo de 90 (noventa) dias
contados apartir da Data Efectiva, estabelecer e manter uma organização
competente, com pessoal suficiente, autorizada e capaz de gerir de forma

18 |Page
Contrato de Concessão para Pesquisa e Produção de Petróleo 2016

independente em Moçambique todos os aspectos deste CCPP e Operações
Petrolíferas relacionadas ou decorrentes deste CCPP.

Artigo 6
Descoberta Comercial e Desenvolvimento

6.1 As Concessionárias devem, submeter ao MIREME para consideração e
aprovação do Governo um Plano de Desenvolvimen
proposta de Área de Desenvolvimento e Produção pa
Descobertas, por forma a incluir numa única área, i m que os
limites da Área do Contrato de Concessão q á

relativo a uma

ma ou mais

mesmo.

6.2 Sea Produção Co
prazo referidono Pla
obrigações das
Produção a qu

Desenvolvimento de forma diligente, mas no termo do prazo de
período indicado neste artigo 6.2, não tenham ainda iniciado a
Produção Comercial; ou

(b) pelo período de tempo em que o início da Produção Comercial
tenha sido retardado por falta de alguma aprovação ou autorização
necessária, a obter do Governo ou de qualquer organismo estatal,
depois de iniciada a implementação do Plano de Desenvolvimento e

19 |Page
Contrato de Concessão para Pesquisa e Produção de Petróleo 2016

antes do início da Produção Comercial, desde que tal início tardio não
seja imputável a actos ou omissões que se enquadrem, segundo
critérios de razoabilidade, no controlo das Concessionária; ou

(c) por qualquer período que seja necessário para efeitos da
aplicação do artigo 22.4.

Artigo 7

Renúncia de Áreas

Quando no final de um sub-período de Pesqui

(a) No início do segun
relativamente a uma
forma a que a á
Área de Desenv:

lusão da já compreendida numa
ou numa Área de Descoberta,

(c) no final do Período de Pesquisa, nos termos da legislação
aplicável.

Artigo 8
Exportação de Documentos e Amostras

Sujeito aos termos da legislação aplicável e da aprovação do INP, cada
Concessionária pode exportar documentos, amostras, e ou outros materiais

20 |Page
Contrato de Concessão para Pesquisa e Produção de Petróleo 2016

que constituam Documentação para o processamento ou exame ou análise
laboratorial, desde que amostras equivalentes em dimensão e qualidade ou,
cópias de qualidade equivalente tenham sido previamente entregues ao
INP.

Artigo 9

Recuperação de Custos e Direito à Produção

9.1 As Concessionárias devem suportar e pagar todos oMgustos em que

incorram na execução das Operações Petrolíferas em ssionárias

“Custos Recuperáveis”), e serão
atribuição a estas, da titularidad etróleo de acordo
com os termos do Regime Esp o e de Benefícios da
Operações Petrolíferas (Lei etembro), do respectivo
2/2015, de 31 de Dezembro), e

007 de 31 de Dezembro.

Regulamento aprovad
do Código do IRPC, apr

9.2 As Conc ári à ão da ENH, doravante designado por
Cessionário
incorrid

Interesse Participativo no CCPP de qualquer Concessionária que não
seja uma entidade que detenha um Interesse Participativo do

Estado, esseterceiro será obrigado a assumir uma parte proporcional
do Financiamento.

(b) O Interesse Participativo do Estado integralmente ou
parcialmente transferido para uma Cessionária não Autorizada, só se
torna efectivo desde que todos os montantes devidos relativos ao

21|Page
Contrato de Concessão para Pesquisa e Produção de Petróleo 2016

interesse transferido e ainda não reembolsados a uma Concessionária
sujeita a Financiamento tenham sido pagos pela Cessionário não
Autorizado às Concessionárias proporcionalmente ao seus respectivos
Interesses Participativos. A porção de qualquer Financiamento futuro
a ser pago por cada Concessionária sujeita a Financiamento, será
calculado de acordo com a nova composição dos interesses
Participativosdas Concessionárias sujeitas a Financiamento.

(c) | O Financiamento será limitado a todos os custos incorridos pela
s termos deste

Concessionária no cumprimento das suas obrigações
CCPP, até à data, inclusive, em que tenha si
Plano de Desenvolvimento.

o primeiro

(d) O Financiamento será utilizado e pagamento

de custos devidamente incorrido, referentes

anciamento. Qualquer
sujeito ao Financiamento

Produção Comercial, a ENH e
o Governo para gerir a quota-parte da
rocederão ao reembolso integrado
heiro ou espécie, às Concessionárias (à
a Cessionário Autorizado). Tal reembolso será
fectuado a partir do Petróleo de Custo da ENH ou
Autorizado que tenha beneficiado do Financiamento.

aprovação do primeiro Plano de Desenvolvimento vencem juros
calculados em dólares dos Estados Unidos da América, contados
trimestralmente sobre o capital em dívida, à taxa LIBOR acrescida de 1
(um) ponto percentual, a partir da data em que tais custos foram
incorridos pelas Concessionárias (à excepção de um Cessionário
Autorizado), até reembolso integral.

22|Page
Contrato de Concessão para Pesquisa e Produção de Petróleo 2016

9.4 Sujeito a prévia autorização do Governo, as Concessionárias poderão
re-injectar Gás Natural que não tenha sido: (ijrecolhido pelo Governo nos
termos da legislação aplicável, (iijusado para Operações Petrolíferas ou
processado e vendido pelas Concessionárias, ou ainda recolhido para uso
pelas Concessionárias, e os custos de tal re-injecção de gás natural serão
custos recuperáveis.

9.5 O Petróleo de Custo para qualquer trimestre, será calculado da forma
acima enunciada, será aumentado:

(a) pelo montante de quaisquer
Concessionárias para o Fundo de Desmobilizaç:

feitas pelas
trimestre

em causa; e

(b) pelos custos incorridos p
trimestre para implementar u
elaborado nos termos da legj
esses custos tenham sid
Fundo de Desmobiliz

(c) desde que
Petróleo Disponí

permitido pelo disposto no Anexo “C” deste

sto go 9.6, serão recuperados a partir do

“C” deste CCPP (doravante designados por “Custos
pela recuperação do montante total no ano em que
incorridos ou no ano em que se inicie a Produção
Comercial, consoante o ano mais tardio.

(b) relativamente ao montante das Despesas de Investimento em
Desenvolvimento e Produção estipulado no Anexo “C” deste CCPP
incorridas em cada ano:

b.1) quando financiadas com recurso a fundos próprios, a recuperação
desse montante é feita à taxa de até o máximo de 25% (vinte e cinco
por cento) por ano, numa base linear de amortização, com início no

23|Page
Contrato de Concessão para Pesquisa e Produção de Petróleo 2016

ano civil em que esse montante seja incorrido ou no ano civil em que
se inicie a Produção Comercial, consoante o ano mais tardio.

b.2) quando financiadas com recurso a fundos alheios (empréstimos e
suprimentos com juros), a recuperação desse montante é feita de
acordo com o plano de pagamento de tais fundos alheios, alinhando o
período de recuperação do capital financiado com o período de
pagamento do respectivo capital e juros aos Financiadores, ou seja,

conforme o plano de amortização acordado com os Financiadores.

as Operações
Petrolíferas, estipulados como Custos Opera nexo “C”
deste CCPP, pela recuperação do montag estes
tenham sido incorridos.

9.7 Os custos, acima mencionados 5 idos pelas uma

considerados, para efeitos d imentos de Pessoas

ase no valor do Petróleo Produzido
rdo com a lei aplicável e este CCPP.

registar separadamente sob a forma líquida e
Imente aos volumes de Petróleo Produzido.

será tomado sob a forma líquida "Petróleo Bruto".

10 O Petróleo-Lucro deve ser partilhado entre o Governo e a Concessionária
de acordo com a seguinte escala:

24|Page
Contrato de Concessão para Pesquisa e Produção de Petróleo 2016

Factor R Quota-parte Quota-parte da
do Governo Concessionária

Inferior a 1 15 % 85 %

Igual ou superior a 1 e inferior | 25 % 75%

a1.5

Igual ou superior a 1.5 e/35% 65 %

inferior a 2

Igual ou superior a 2 e inferior | 50 % Ú

a2.5

Igual ou superior a 2.5

9.10 Salvo se acordado de
paga as receitas da ven
os respectivos juros q
caso algum excei

das receitas de da

Artigo 10
ação do Valor do Petróleo

óleo usado para efeitos de Imposto sobre a Produção de
Petróleo Miqui s termos previstos no Regime Especifico de Tributação
e de Benefic s Operações Petrolíferas (Lei n.227/2014, de 23 Setembro),
e do Respectivo Regulamento aprovado pelo Decreto n.º 32/2015, de 31 de
Dezembro, e para a alocação do Petróleo-custo e Petrolífero-Lucro referidos
no presente CCPP (artigo 9 e 11) devem, na medida em que tal Petróleo
consista em Petróleo Bruto, determinado no final de cada mês civil,
começando no mês em que tenha início a Produção Comercial de Petróleo
bruto.

25|Page
Contrato de Concessão para Pesquisa e Produção de Petróleo 2016

Na medida em que tal Petróleo consistir em Gás Natural, o valor do Gás
Natural será determinado no final de cada mês civil, começando no mês em
que tenha início a entrega comercial no Ponto de Entrega.

10.2 O valor calculado para cada qualidade de exportação individual de
Petróleo Bruto dos Depósitos de Petróleo dentro da Área do Contrato de
Concessão de cada mês civil será:

(a) no caso de vendas a Empresas não-Afiliadas, o preço médio
ponderado por barril no Ponto de Entrega de a qualidade de

durante esse mês civil; ou

(b) se a Concessionária vender
condições diferentes das condi

estabelecido através
directos incorrid

io ponderado FOB do mês civil para o Petróleo
ificação Brent, ou outra classificação apropriada de
o para a produção e para o período em questão. A média
basear-se-á nos dias de cada mês civil em que um preço de
fecho estiver cotado no relatório de cotações "Platts Oilgram". Serão
ignorados os dias sem cotações de preços, como os de fins-de-semana
e feriados; e

(b) um prémio ou desconto sobre o preço do Petróleo Bruto de
classificação Brent, ou qualquer outra classificação apropriada de
Petróleo Bruto para a produção em questão, a determinar por
referência à qualidade do Petróleo Bruto produzido a partir da Área do

26 |Page
Contrato de Concessão para Pesquisa e Produção de Petróleo 2016

Contrato de Concessão e o custo de colocação desse Petróleo Bruto
no mercado.

10.4 Nos casos em que o MIREME e as Concessionárias não consigam
acordar um preço nos termos do artigo 10.3, serão adoptados os seguintes
procedimentos por forma a determinar o prémio ou desconto referidos no
citado artigo:

(a) o MIREME e as Concessionárias devem apresentar um ao outro

as suas avaliações do prémio ou desconto, juntâmente com uma

explicação dos factores-chave considerados
prémio ou desconto;

(b) seo prémio ou o desconto apre:
MIREME e pelas Concessionárias

(c) seo prémio o
MIREME e pelas
Cêntimos) dos E

rgirem em mais de 10€ US (dez
érica por barril, cada um deles
no 3º (terceiro) Dia Útil a contar da
m prémio ou desconto revisto;

didos, relativamente um ao outro, no intervalo de
ntimos) dos Estados Unidos da América por barril, deve

(e) se o prémio ou o desconto apresentados na segunda troca de
informação divergirem em mais de Ç10 US (dez Cêntimos) dos
Estados Unidos da América por barril, a questão será submetida à
decisão de um perito único nos termos do artigo 26.6, o qual
estabelecerá um preço com base nos critérios enunciados na alínea c)
do artigo 10.3, mas sempre dentro dos limites estabelecidos pelas
Partes nos termos da alínea d) do artigo 10.4.

27|Page
Contrato de Concessão para Pesquisa e Produção de Petróleo 2016

10.5 O valor calculado para o Gás Natural produzido a partir dos Depósitos
de Petróleo da Área do Contrato de Concessão será:

(a) no caso de vendas de gás natural para Empresas não-Afiliadas, em
cada mês do ano civil, o preço médio ponderado por Gigajoule de Gás
Natural de especificação comercial no Ponto de Entrega em que tal
Gás Natural tenha sido entregue pelas Concessionárias durante esse
mês civil; ou

(b) no caso de vendas a Empresas Afiliadas

i. O preço estipulado na alínea a) supra para resas não-

Afiliadas; ou

(c) No caso de vendas de gás
mês do calendário civil:

i. no caso de vendas
ponderado das v, dólares americanos por MMBtu
em relação a todas as vendas de
e calendário, menos o total das
nexo "C" deste CCPP) incorridas em
o pelo volume total, em MMBtu de GNL

em relação a essas vendas; e

a alínea (c), (i) acima para vendas a Empresas não-
u (ii) tal preço acordado entre os Ministérios que
superintendem as áreas de petróleos e de finanças, conjuntamente, e
a Concessionária.

10.6 Os preços a observar nas aquisições de Petróleo pelo Governo e/ou seu
representante autorizado às Concessionárias não devem exceder o da
venda as Empresas Afiliadas, conforme estabelecido no Regime Específico de
Tributação e de Benefícios Fiscais das Operações Petrolíferas, Lei nº 27/2014
de 23 de Setembro.

28|Page
Contrato de Concessão para Pesquisa e Produção de Petróleo 2016

10.7 Qualquer contrato para a venda de Petróleo ou gás natural feito pelas
concessionárias de acordo com este artigo é sujeito à aprovação do Ministro
que superitende a área dos petróleos.

Artigo 11
Termos Fiscais e Outros Encargos

11.1 Cada Concessionária e os seus Subcontratados, exc,
estejam isentos, devem estar sujeitos à legislação aplicáve
Moçambique que imponha tributos, direitos
encargos, taxas ou contribuições.

to em casos que
República de
impostos,

11.2 Durante os 5 (cinco) anos Ó Plano de
Desenvolvimento relacionados a este Sbnária e os seus
Subcontratados terão direito a Inc os, nos termos
da Lei nº 27/2014 de 23 de Set Regulamento aprovado
pelo Decreto nº 32/2015 , quê estabelece o Regime
Específico de Tributação as Operações Petrolíferas.
os estão isentos de:

mportação de bens destinados a
Petrolíferas, de acordo com a classe K

eiros relativos à importação de explosivos,
ancinho, e máquinas e aparelhos para explodir
em como equipamentos e dispositivos de
ento topográfico, geodésicos e geológicos em terra e no
mar (onshore and offshore) para serem usados nas Operações
Petrolíferas e outros aprovisionamentos, equiparados como bens da
classe K, nos termos do Anexo Il do artigo 35 da Lei nº 27/2014 de 23
de Setembro.

11.3 Cada concessionária e os seus Subcontratados estão isentos do
pagamento de direitos e demais imposições aduaneiras e fiscais relativos à
importação temporária de bens de acordo com a Pauta Aduaneira, aprovado

29|Page
Contrato de Concessão para Pesquisa e Produção de Petróleo 2016

pelo Decreto n.º 34/2009, de 26 de Dezembro, para utilização nas Operações
Petrolíferas,e prorrogáveis até 5 (cinco) anos quando destinados a Pesquisa
e Desenvolvimento.

11.4 O Pessoal Expatriado de cada Concessionária e dos seus Subcontratados
está isento, nos termos deste CCPP de direitos aduaneiros e outros encargos
devidos na importação de bens pessoais e domésticos desse Pessoal
Expatriado e seus dependentes, importados para a República de
Moçambique tornando-se, contudo, esses direitos aduaneiros sobre tais
oçambique a
jado poderá

bens devidos caso se verifique a sua venda na República
pessoa que não esteja isenta desses direitos. O Pe
exportar da República de Moçambique, isentos
demais encargos, os referidos bens pessoais e
nos termos previstos na Pauta Aduaneira.

11.5 Para efeitos deste CCPP, as
tratamento:

(a)O Imposto sobre o
liquidado à taxa d

or cada Concessionária as quais
aradamente. As seguintes disposições
sobre rendimentos provenientes de
bito deste CCPP:

despesas foram incorridas ou em que teve início a
al, consoante o que ocorrer mais tarde:

nte aos Custos de Pesquisa, incluindo a perfuração de
Poços de Pesquisa e de Avaliação, até 100% (cem por cento);

- relativamente a Despesas de Investimento em Desenvolvimento e
Produção, à taxa anual de 25% (vinte e cinco por cento) dessas
despesas, na base de uma amortização pelo método das quotas
constantes;

30 |Page
Contrato de Concessão para Pesquisa e Produção de Petróleo 2016

(bb) em qualquer ano, cada Concessionária poderá optar por diferir a
amortização, total ou parcialmente. Ao exercer o direito de diferimento, a
Concessionária deve notificar ao Ministério das finanças, até ao final do
mês de Fevereiro do ano seguinte ao ano em questão, da sua intenção de
diferir a amortização.

Na notificação a Concessionária deve referir:

- a taxa a que pretende amortizar os Custos de Pesquisa durante o
ano em questão, não podendo a taxa exceder 100 (cem por cento);
e

- a taxa a que pretende amortizar as Despesa

no artigo 11.5, alínea a),
notificação escrita nos t

oncessionária a taxa que pretende
poderá ser deduzida ao rendimento

IRPC, peffãas incorridas pela Concessionária em qualquer ano poderão
ser transportadas, até um máximo de 5 (cinco) anos após o ano em
que tais perdas tenham sido incorridas.

(iii) a fim de determinar a base tributável IRPC, a autoridade competente
do Ministério das finanças pode prosseguir com a correcção de acordo
com a Lei nº 34/2007, de 31 de Dezembro que aprova o Código do IRPC,
quando os preços de transferência e sub capitalização resultante de

31|Page
Contrato de Concessão para Pesquisa e Produção de Petróleo 2016

transacções entre Empresas Afiliadas que diferem das resultantes entre
Terceiros.

(c) ao abrigo do artigo 28 da Lei nº 27/2014 de 23 de Setembro, as
Concessionárias devem reter na fonte a título de pagamento de imposto de
rendimento os montantes devidos, à taxa liberatória de 10% (dez por cento)
sobre o montante bruto de qualquer pagamento feito pelas Concessionárias
a uma Subcontratada não residente, pela prestação de serviços contratados
para a execução de Operações Petrolíferas ao abrigo deste CCPP. Esse
montante de imposto de rendimento retido pelas Conc
ser pago à entidade competente do Ministério das cordo com
os procedimentos da legislação aplicável.

jonárias deverá

Os Subcontratados estrangeiros não residente
objecto de retenção de quaisquer outros

11.5.

11.6 (a) De acordo com a
de outro modo nos ter
deve pagar em din
Petróleo com bas,
artigo 10:

Contrato de Concessão, mas não re-injectados;

tante correspondente a 10 % (dez por cento) das
de Petróleo Bruto Produzido a partir de depósitos
s na Área do Contrato de Concessão;

(b) O Governo poderá, em vez de receber em dinheiro o Imposto
sobre a Produção do Petróleo referido alínea a) neste artigo 11.5,
mediante notificação com 12 (doze) meses de antecedência, informar
as Concessionárias que paguem mensalmente em espécie a
totalidade ou parte das quantidades do Petróleo Bruto e do Gás
Natural que tenham sido produzido, e a que o Governo tem direito, a
partir da Área do Contrato de Concessão nesse mês.

32|Page
Contrato de Concessão para Pesquisa e Produção de Petróleo 2016

(c) os pagamentos em dinheiro do Imposto sobre a Produção do
Petróleo relativo a um determinado mês civil e com respeito ao
Petróleo Bruto e/ou Gás Natural produzidos nesse mês, deve ser
feitos até o 10.º (décimo) dia de mês civil seguinte.

(d) o pagamento em espécie da percentagem especificada na
notificação efectuada nos termos da alínea b) do artigo 11.6
continuará até que o Governo proceda a uma nova notificação por
escrito nos termos do disposto na alíneab) do artigo 11.6, fornecendo
à Concessionária instruções revistas.

11.7 No exercício dos seus direitos e benefícios isenção de
direitos aduaneiros sobre a importação e
artigo, as Concessionárias devem observar

te artigo, pode ser estendido até
ao termo da concessádnici gamento de 2% (dois por cento)
pródução a partir do décimo primeiro
ável.

12.1 ári obrigam-se a pagar os seguintes bónus de
produção no, os quais não serão considerados Custos Recuperáveis
para efeitos nexo “C” deste CCPP:

Bónus de Produção a pagar em
Dólares dos Estados Unidos da
América

No Início da Produção Comercial USD [......... ]

33|Page
Contrato de Concessão para Pesquisa e Produção de Petróleo 2016

Quando a produção da Área de | USD......[]
Contrato atingir, pela primeira vez,
no período de um mês, uma média
diária de 25.000 ( vinte e cinco mil)
BOE

Cada vez que a produção da Área de | USD[......]
Contrato atingir, pela primeira vez
no período de um mês, uma
tranche adicional média de 50.000 (
cinquenta mil) BOE por dia

12.2 Para efeitos deste artigo:

“Início da Produção Comerci
a partir da Área do €

que a Produção Comercial
ha sido mantida por um

o de levantar, dispor e exportar livremente o
des imperativas de interesse nacional a que a
a titularidade, sujeito às disposições que regulam a
Petróleo e nos termos da legislação aplicável e deste

(b) Cada Parte tomará posse do Petróleo a que tem direito conforme
as Boas Práticas da Indústria de Petróleo a um nível aproximadamente
regular ao longo de cada ano civil.

(c) Até 90 (noventa) dias antes da data programada para o início da
Produção Comercial, as Partes estabelecem procedimentos de recolha
abrangendo a programação, armazenamento e levantamento de
Petróleo e quaisquer outras matérias que as Partes acordem. Tais

34|Page
Contrato de Concessão para Pesquisa e Produção de Petróleo 2016

procedimentos devem respeitar as Boas Práticas da indústria de
Petróleo.

13.2 Sem prejuízo do disposto na legislação aplicável, o Governo pode,
mediante notificação às Concessionárias ou ao Operador com uma
antecedência mínima de 12 (doze) meses, instruir as Concessionárias ou o
Operador que venda em nome do Estado, durante o(s) ano(s) civil(s)
seguinte(s), a totalidade ou qualquer parte da quantidade de Imposto sobre
Produção do Petróleo cobrado em espécie e, quando aplicável, do Petróleo-

titularidade ao abrigo deste CCPP durante o
subseguente(s). As quantidades de Imposto solame
levantadas em espécie e de Petróleo-Lucro
será referida na notificação. As Concessiagá

submeter ao Governo as receit
Operador não devem cobrar qua
Governo.

Ar

e Fundo de Desmobilização

, dexem submeter ao Ministro que superitende a
ia ao INP, um Plano de Desmobilização com
2 (dois) anos relativamente a data prevista para o
perações petrolíferas e implementar o Plano de

14.2 À data da abertura da conta bancária para o Fundo de Desmobilização
as Concessionárias depositam USD [.........] (...dólares dos Estados Unidos
da América) ou o equivalente, se uma outra moeda alternativa for acordada.

14.3 O MIREME com base nas propostas das Concessionárias selecciona
uma solução preliminar para Desmobilização com vista a constituir uma
base para o cálculo dos custos de Desmobilização a ser coberta pelo Fundo
de Desmobilização.

35 |Page
Contrato de Concessão para Pesquisa e Produção de Petróleo 2016

14.4 Para a estimativa e indexação apropriada do custo total de
Desmobilização estimado usado como base para o cálculo do pagamento
para o Fundo de Desmobilização nos termos da legislação aplicável e deste
CCPP, o "índice de Preços aos Produtores para a Perfuração de Poços
Petróleo e Gás" conforme publicado pela Agência de Estatísticas de Trabalho
dos Estados Unidos (U.S Bureau of Labour Statistics). O índice anual usado
“n" é determinado pela diferença entre o índice anual relativo ao ano
em que a última estimativa aprovada foi determinada e o mesmo índice
anual para tal ano "n". No caso de Agência de Estatistic

Estados Unidos (U.S Bureau of Labor Statistics) cess. uer razão, a

no ano

Petróleo e Gás" ou quando uma moeda al
aprovará, sob proposta das

internacionalmente alternativa indep
representativo alternativo.

14.5 As Concessionárias não usa
salvo com o objectivo de p
Desmobilização aprova emetidas cópias ao MIREME de
todos os extractos per

mobilização aprovado, são tratados como
do remanescente será partilhado entre as
overno de acordo com o disposto no artigo 9.

Artigo 15
Seguros

15.1 As Concessionárias efectuam e mantêm, relativamente às Operações
Petrolíferas, todos os seguros exigidos de acordo com a Lei Aplicável, bem
como quaisquer outros seguros impostos pelo INP.

36 |Page
Contrato de Concessão para Pesquisa e Produção de Petróleo 2016

15.2 Tais outros segurosincluem pelo menos, seguros contra os seguintes
riscos:

(a) perdas e danos causados a todas as instalações e equipamentos,
propriedade das Concessionárias ou por esta utilizada nas Operações
Petrolíferas;

(b) poluição causada pela Concessionária no decurso das Operações
Petrolíferas, pela qual a Concessionária possa ser responsabilizada;

(c) | perdas, danos ou lesões físicas sofridas po alquer terceiro

emnizar

ou do Operador pelos
s Petrolíferas.

e seguro contra "Todos os Riscos"
licável, cobrem, entre outros, danos
nstrução e montagem, bem como
ntes das Operações Petrolíferas.

contratam, junto de entidades habilitadas ao

seguradora em Moçambique, seguros de
trabalho e ças profissionais e qualquer outro seguro obrigatório,
contanto que seja de aplicação geral e não específico das operações
petrolíferas.

15.5 As Concessionárias ou o Operador apresentam por solicitação do INP,
apólices ou documentos equivalentescomprovativos de que todos os
seguros exigidos no âmbito deste CCPP ou da legislação aplicável foram
efectuados.

37 |Page
Contrato de Concessão para Pesquisa e Produção de Petróleo 2016

15.6 Excepto o disposto no artigo 15.4, qualquer outro seguro exigido às
Concessionárias, nos termos do disposto nos artigos 15.1 e 15.2, são
efectuados através de uma ou mais das seguintes opções:

(a) 'auto-seguro, em cujo caso cada Concessionária ou uma das
Empresas Afiliadas suporta os riscos e nenhum prémio seja cobrado.

(b) seguro através de uma companhia de seguros totalmente detida
pelo Operador ou uma Concessionária, caso em que o prémio
cobrado esteja conforme os valores pratic
internacional de seguros, desde que a mesm
em Moçambique;

s no mercado

o como parte de uma cobertura
tos nas alineas b) e c).

olocar a concurso todos os seguros
ma vez em cada três 3 (três) anos.

a antecedência mínima de 10 (dez) dias úteis
a de contratação do seguro em causa, devendo a

solicitação s ruída com os seguintes documentos:

i) prova de recusa da subscrição do risco por pelo menos 3
(três)seguradoras licenciadas para operar em Moçambique, com
capacidade financeira para aceitar riscos elevados, ou prova da falta
de resposta de tais seguradoras no prazo de 7 (sete) dias úteis a
contar da data do respectivo pedido de subscrição, na forma de
declaração da entidade que pretende contratar o seguro; e

38 |Page
Contrato de Concessão para Pesquisa e Produção de Petróleo 2016

ii) informação acerca da seguradora estrangeira que será
contratada, assim como do valor da cobertura e principais condições
da apólice.

15.9 Excepto no caso de auto-seguro e de seguro cativo na contratação de
seguros relativos às operações petrolíferas ou às Infra-estruturas, as
Concessionárias devem dar preferência às seguradoras moçambicanas,
quando:

a) os instrumentos de seguro, incluindo o frontii
pelas seguradoras habilitadas ao exercício da
em Moçambique sejam comparáveis aos pa
seguros em termos de:

disponibilizados

ionais de

i) tipos de cobertura,

ii) termos e condições de tais c

r colocados a preços que não sejam
10% (dez por cento) do preço, incluindo

Petrolíferas ossa ser obtida na modalidade de fronting oferecida por
uma seguradora autorizada a exercer actividade na República de
Moçambique de acordo com as disposições deste artigo, as Concessionárias
têm direito de obter tal seguro no mercado internacional de jurisdição

transparente, sem prejuizo do disposto no artigo 15.4.

15.10 As Concessionárias exigem aos seus Subcontratados que efectuem
seguros equivalentes do tipo e nos montantes exigidos pela lei ede acordo
com as Boas Práticas da Indústria de Petróleo.

39|Page
Contrato de Concessão para Pesquisa e Produção de Petróleo 2016

Artigo 16
Emprego, Formação e Apoio Institucional e Programas de Apoio Social

16.1 Sujeito à apreciação pelo Governo, por motivos de segurança, da
situação de qualquer indivíduo que entre na República de Moçambique e
aos procedimentos e formalidades legais da lei aplicável de Moçambique
relacionada com a imigração, o Governo concede necessárias
autorizações ou outras aprovações necessárias para
na República de Moçambique de Pessoal &

e entrada

quantia de USD [
a despender em
instituições pú j s Operações Petrolíferas. O primeiro

os Unidos da América), por ano
inamento aos trabalhadores das

ssionária coopera com o MIREME, na indicação do
técnicos na gestão dos recursos petrolíferos, monitoria
perações Petrolíferas oportunidades para participar em
actividades de treino proporcionadas pela Concessionária ou qualquer das
suas Afiliadas aos seus trabalhadores.

e controlo

16.4 De forma a que o MIREME fiscalize o cumprimento das obrigações de
emprego e formação nos termos da legislação aplicável e deste CCPP, as
Concessionáriasapresentam anualmente ao MIREME os seus programas de
emprego e formação.

40 |Page
Contrato de Concessão para Pesquisa e Produção de Petróleo 2016

16.5 Aa Concessionárias pagam ao INP a quantia de USD [...
(......Dólares dos Estados Unidos da América) por ano durante o a vigência
deste CCPP para ser utilizado como apoio institucional às entidades
envolvidas na promoção e administração das Operações Petrolíferas.O
primeiro pagamento é efectuado ao INP, no prazo de 30 (trinta) dias a
contar da Data Efectiva e os pagamentos subsequentes são efectuados nos
aniversários subsequentes da Data Efectiva.

16.6 As Concessionárias pagamao MIREME USD [.......] (..... de dólares dos
Estados Unidos da América) por ano durante a vigênciaWgeste Contrato,
destinados a suportar projectos sociais para comu áreas onde
ocorrerão as Operações Petrolíferas, devendo
implementar. Havendo acordo com o Govern

considerado como crédito contra as obri

16.7 Os montantes desp:
obrigações contidas n
Anexo "C" deste CCPP.

rtigo 17
ações e Responsabilidade

ssionária deve indemnizar e salvaguardar o Governo
relativa e quaisquer reclamações contra este apresentado por
terceiros re es a perdas ou danos em pessoas e bens causados pela
Concessionárias na condução das Operações Petrolíferas, contanto que,
quaisquer reclamações sejam devidamente qualificadas pelos terceiros ou
pelo Governo. A Concessionária deve agir de forma prudente e com
responsabilidade no exercício das suas actividades e não causar danos com
efeitos punitivos.

17.2 O Governo deve indemnizar e salvaguardar cada Concessionária, os
seus Subcontratados e quaisquer Empresas Afiliadas daquela, relativamente

4 |Page
Contrato de Concessão para Pesquisa e Produção de Petróleo 2016

a todas e quaisquer reclamações apresentadas por terceiros contra a
Concessionária, os seus Subcontratados e/ou quaisquer Empresas Afiliadas
daquela, referentes a perdas ou danos causados em pessoas e bens por
actos ou omissões do Governo, no âmbito das suas actividades comerciais.

17.3 Excepto o previsto no artigo 17.8 nenhuma das Partes deve resolver
ou negociar uma reclamação na qual a outra Parte é responsável nos termos
deste CCPP, sem consentimento prévio e escrito da tal Parte, e no caso de

agir dessa maneira, a indemnização acima referida não produz efeito em

relação à reclamação objecto de acordo ou transacção.

17.4 Salvo o disposto em contrário no presente CCP

responsáveis perante o Governo, e ne
uma Concessionária, por perdas ou

lucros cessantes.

17.5 Sem prejuízo do
Petrolíferas nos term

a condução de Operações
, cada Concessionária deve ser
em pessoas e bens sofridos pelo
rias ou por qualquer Empresa Afiliada
Operações Petrolíferas por conta das
dano resultar da falta de cumprimento pela
a Afiliada ou um Subcontratado dos padrões
a legislação aplicável.

a ser indemnizada por qualquer das outras Partes deste CCPP (juntos
doravante, a “Parte Indemnizadora”) deve ser prontamente comunicada por
notificação à Parte Indemnizadora para que esta prontamente intervenha no
processo e apresente a sua defesa. A notificação deve incluir a descrição da
reclamação do terceiro e será acompanhada por cópias de todos os
documentos relevantes recebidos pela Parte Indemnizada e representantes
relativamente a tal reclamação de terceiro. A Parte Indemnizada deve
cooperar com a Parte Indemnizadora e seus representantes na contestação

42|Page
Contrato de Concessão para Pesquisa e Produção de Petróleo 2016

da tal reclamação de terceiro. Se a Parte Indemnizada falhar na pronta
apresentação da notificação referida acima e daí resultar na impossibilidade
da Parte Indemnizadora produzir devidamente a sua defesa, a Parte
Indemnizada perderá o direito a indemnização nos termos deste artigo.

17.7 Seno prazo de 30 (trinta) dias após a recepção da notificação da
reclamação a Parte Indemnizadora notificar à Parte Indemnizada que
pretende assumir a defesa de tal reclamação, a Parte Indemnizadora terá o
direito de se defender, a seu custo de tal reclamação, através de todos os
procedimentos apropriados incluindo a via de acordo ou sacção, desde
que do acordo ou transacção não resulte uma respo! ili ontinua ou

obrigação na Parte Indemnizada em relação a ta

todos os procedimentos apropri
mesma.

ico

Titularidade

ada Coleessionária assumem individualmente a
titularida dafBua quota-parte do Petróleo no Ponto de

este artigo, c Concessionária tem o direito de uso de tais Infra-estruturas
e equipamento para o exercício das Operações Petrolíferas durante a
vigência deste CCPP e qualquer prorrogação do mesmo até o CCPP caducar,
ou for objecto de renúncia ou revogação, caso em que o título das referidas
Infra-estruturas e equipamento, por opção do Governo e sem compensação

adicional, revertema para a titularidade do Estado.

43|Page
Contrato de Concessão para Pesquisa e Produção de Petróleo 2016

18.3 As Concessionárias são proprietárias das Infra-estruturas e dos
necessários equipamentos relacionados com as Operações Petrolíferas nos
termos deste Contrato, salvo se o Governo aprovar de outra forma.

O disposto acima no artigo 18.2 com respeito à reversão do título de
propriedade para o Estado não se aplica às Infra-estruturas aprovadas pelo
Governo como pertencente a terceiros. No entanto, os direitos de acordo
com o contrato para usar tais infra-estruturas revertem para o Estado, se tal

uso estiver relacionado com as Infra-estruturas que se fossem da

propriedade da Concessionária teriam revertido para o ado. As Infra-
estruturas móveis e equipamento pertencentes a! j strangeiros
podem ser livremente exportados da Republica acordo

com os termos do respectivo contrato.

18.4 Terceiros podem, sujeito aos estipuladas na
legislação aplicável e neste CCPP, apacidade livre
disponível nas Infra-estruturas i conexo nos termos e
condições a acordar entre as p itá para o Governo. Os
referidos termos e condiçõ ! i a tarifa que represente o
pagamento às Conce s de investimentos adicionais
necessários para
operacionais e to de Igicro reflectindo o risco incorrido pelo
proprietário
das Infr terceiros está sujeito a aprovação do Governo.

ras por terceiros sómemte terá lugar se tal uso
negativamente as Operações Petrolíferas das
ConcessNkari r viável do ponto de vista técnico, ambiental e de
segurança.

Artigo 19
Contabilidade e Auditorias

19.1 Cada Concessionária é responsável pela manutenção de registos
contabilísticos de todos os custos, despesas e créditos das Operações

4 |Page
Contrato de Concessão para Pesquisa e Produção de Petróleo 2016

Petrolíferas de acordo com o disposto no Anexo “C” deste CCPP. Os referidos
registos contabilísticos são conservados na República de Moçambique.

19.2 O MIREME audita e inspecciona os registos contabilísticos das
Concessionárias de acordo com o disposto no Anexo “C”.

Artigo 20
Confidencialidade

20.1 A documentação e demais registos, relatórios, anágises, compilações,

medida em que contém informa i j ente ou
colectivamente sejam de import
influência sobre a posição da
perspectiva da concorrência. E mitido na legislação
aplicável ou neste artigo, i ial não será divulgada a
terceiros sem o prévi
presente CCPP, conse ento es:

uas afiliadas na

r escrito de todas as Partes do
o deve ser negado ou atrasado

MIREME, excluindo as interpretações e
vele Documentação a terceiros:

do potencial de pesquisa de uma área adjacente sobre a
qual o Governo esteja a atribuir direitos de Pesquisa.

20.3 As restrições à divulgação impostas por este artigo não se aplicam a
divulgações efectuadas com razoabilidade:

(a) se forem necessárias para efeitos de arbitragem, processos ou
reclamações judiciais relacionados com este CCPP ou com as
Operações Petrolíferas;

45|Page
Contrato de Concessão para Pesquisa e Produção de Petróleo 2016

(b) a um Subcontratado ou consultor no âmbito da realização de
Operações Petrolíferas;

(c) pela Concessionária ou Operador a terceiros quando tal divulgação
for essencial para a condução segura das Operações Petrolíferas;

(d) a uma Empresa Afiliada;

(e) pela Concessionária a um terceiro com o objectivo de celebrar um
contrato para troca de dados com outra entidade a operar em
Moçambique, quando todos os dados trocados

am respeito a
Operações Petrolíferas dentro de Moçambiqu

f) por qualquer Concessionária a um pot
um Interesse Participativo neste CCPP em qualquer
Concessionária;

(g) a terceiros em relação à da a s de venda ou
potencial venda de Petr
Concessão;

O promâniente Área do Contrato de

(h) a terceiros

uer legislação aplicável ou pelas regras
bolsa de valores reconhecida em que

em que, já forem do conhecimento público sem
o divulgação indevida nos termos do presente CCPP.

ou h) deste artigo 20.3, são em termos que assegurem que essa Informação
Confidencial seja tratada pelo destinatário como confidencial.

20.4 Nenhuma das Concessionárias é obrigada a revelar qualquer
tecnologia da sua propriedade ou das suas Empresas Afiliadas ou a
tecnologia propriedade de um terceiro que tenha sido licenciada à
Concessionária ou ao Operador.

46 |Page
Contrato de Concessão para Pesquisa e Produção de Petróleo 2016
Artigo 21
Cessão

21.1 Qualquer cessão de interesse directo ou indirecto ao abrigo deste CCPP
ou de uma Concessionária que detém um Interesse Participativo neste CCPP
está sujeita à aprovação do Ministro que superintende a área dos petróleos
nos termos da legislação aplicável.

21.2 Nenhuma unificação de Depósitos de Petróleo nos termos deste CCPP
ou da legislação aplicável, ou qualquer ajustamento à pa
unificada atribuída à Área do Contrato de ConcessaMk erada como

da Descoberta

uma cessão nos termos deste artigo.

21.3 Nenhuma Concessionária cede um
represente menos de 10% (dez
Participativos no CCPP, a menos
Concessionária deste CCPP ou cofBe
aprovado pelo Governo.

21.4 Cada Concessionári a qu
Participativo neste CC enos W% (dez por cento), excepto para
os casos de unific

omeada e assumir a posição como
o deter um Interesse Participativo neste
e e cinco por cento), salvo para os casos de

Artigo 22
Força Maior

22.1 Para efeitos deste CCPP, o termo “Força Maior” significa qualquer
causa ou evento, fora do controlo da Parte que alegue ter sido afectada por
esse evento e não imputável a essa Parte, e que esteja na origem do
incumprimento ou mora no cumprimento. Sem limitação do princípio geral
que antecede, o termo Força Maior abrange fenómenos ou calamidades
naturais incluindo, designadamente, epidemias, terramotos, tufões,
relâmpagos, inundações, incêndios, explosões, guerras declaradas ou não,

47 |Page
Contrato de Concessão para Pesquisa e Produção de Petróleo 2016

hostilidades transfronteiriças, bloqueios, insurreições, distúrbios da ordem
pública, distúrbios laborais, greves, quarentenas e actos ilícitos do governo.

22.2 O incumprimento ou mora no cumprimento, na totalidade ou em
parte, pelo Governo ou por qualquer Concessionária, de qualquer obrigação
nos termos do presente CCPP, exceptuando as obrigações de efectuar
pagamentos nos termos do presente CCPP, são justificados quando, e na
medida em que, tal incumprimento ou mora tenham sido causados por
Força Maior.

22.3 A Parte que reclamar a suspensão das suas nos termos

deste CCPP com base em Força Maior deve:

(a) notificar prontamente as demai
ocorrência;

(b) tomar todas as medidas
de Força Maior, sendo qu

(c) após
notificar

programa de um determinado prazo ou os direitos atribuídos à
Concessionária nos termos do presente CCPP devam subsistir por um
determinado prazo, o prazo especificado será prorrogado para ter
razoávelmente em conta qualquer período durante o qual, por motivo de
Força Maior, a Concessionária tenha estado impossibilitada de executar o
programa necessário para exercer um direito, cumprir as suas obrigações ou
gozar os seus direitos ao abrigo do presente CCPP.

48|Page
Contrato de Concessão para Pesquisa e Produção de Petróleo 2016

22.5 Nos casos em que uma situação de Força Maior persista por mais de 15
(quinze) dias consecutivos, as Partes reunirão imediatamente para
analisarem a situação e acordarem as medidas a adoptar para a eliminação
da causa de Força Maior e para o reinício, de acordo com o disposto neste
CCPP, do cumprimento das obrigações ao abrigo do mesmo.

Artigo 23

Natureza e Âmbito dos Direitos da Concessionária

23.1 O direito das Concessionárias de usar a terra, área ítima ou fundo
do mar, é nos termos da legislação aplicável e con r aplicado a
áreas inicialmente incluídas na Área do Con
subsequentemente objecto de renúncia de

CCPP, nos casos em que esse uso sej

de eventuais legítimos ou cause danos às suas colheitas
em crescimento, gado ou benfeitorias, as
Concessionárias legítimo ocupante uma indemnização por essa
perturbação am sido julgadas responsáveis a pagar

por meio de ença transitada em julgado, não passível de recurso

ncessão, as Concessionárias causem perturbações aos
Pessoa que tenha os seus campos ou zonas de pesca
ocupados, as suas actividades de aquacultura limitadas, os seus
equipamentos de pesca ou de aquacultura transferidos para locais menos
favoráveis sob um prisma de gestão de recursos marítimos ou comercial,
bem como tenham o seu equipamento, as suas capturas ou o seu pescado
poluído ou danificado, as Concessionárias pagam à Pessoa afectada uma
indemnização relativa à perturbação demonstrável ou dano provocado
conforme sejam condenadas através de uma sentença transitada em

direitos de u

49|Page
Contrato de Concessão para Pesquisa e Produção de Petróleo 2016

julgado, não passível de recurso emitida por um tribunal ou organismo de
arbitragem ao abrigo da jurisdição moçambicana.

23.4 Sujeitos à legislação aplicável e para os efeitos descritos neste Artigo,
são conferidos às Concessionárias os seguintes direitos, , de acordo com o
disposto no programa de trabalhos respectivo e com o consentimento de,
qualquer Pessoa que tenha o direito de:

(a) fazer furos artesianos e represar águas de superfície, bem como
estabelecer sistemas para o fornecimento de água
Petrolíferas e para consumo do seu pessoal e S

ra as Operações

gesso, pedra e barro;

(c) erguer, instalar, mant
oleodutos/gasodutos, condu

s, maquinaria,
de armazenagem,
estações de compressão, esço nto, casas, edifícios e

instalações e xos que sejam necessários à
prossecução das líferas;

operar todos os sistemas e Infra-
transporte, mas não o deverá fazer,

Operações Petrolíferas, em conjunto com os necessários meios de
comunicação e transporte entre essas Infra-estruturas e qualquer
parte da Área do Contrato de Concessão;

(f) no que respeita a terras localizadas fora da Área do Contrato de
Concessão, ter direito de passagem em terras que não estejam
ocupadas com uso e aproveitamento por qualquer Pessoa e, nos casos
de terras em ocupação com uso e aproveitamento do Estadoou de

50 |Page
Contrato de Concessão para Pesquisa e Produção de Petróleo 2016

qualquer empresa pública, departamento ou organismo do Estado, ter
direito de passagem nos termos e condições razoáveis que o Governo
e a Concessionária venham a acordar; e

(g) no que respeita a terras localizadas fora da Área do Contrato de
Concessão, ter, de outra forma que não a atrás referida, o uso da terra
necessariamente exigida para a realização de Operações Petrolíferas
com o acordo da Pessoa que detenha um direito afectado, incluindo o
legítimo ocupante da terra ou, no caso de terras não ocupadas ou

departamento ou organismo do Estado, n
razoáveis que o Governo venha a definir.

questão pelas Concessionárias
mediante depósitogpor Governo de uma quantia a título
de indemnizaç as necessárias providências no sentido de
conceder às i i i de usufruir desse direito ao abrigo da

erça qualquer direito que possa ter ao abrigo da
na de, por razões imperativas ligadas ao interesse
nacional,
deverá:

Petróleo pertencente às Concessionárias, o Governo

(a) notificar por escrito com a antecedência mínima de 45 (quarenta
e cinco) dias do exercício desse direito e das quantidades que
pretende adquirir, devendo as Concessionárias fornecer as
quantidades objecto dessa notificação a partir do Petróleo a que as
Concessionárias têm direito nos termos deste CCPP no Ponto de
Entrega ou noutro que possa ser acordado ou ainda noutro ponto
dentro da jurisdição moçambicana designado pelo Governo. Os custos

S1|Page
Contrato de Concessão para Pesquisa e Produção de Petróleo 2016

adicionais incorridos pelas Concessionárias por forma a entregar o
Petróleo num outro ponto que não seja o Ponto de Entrega, com
instalações e equipamento, serão reembolsados às Concessionárias
pelo Governo, e o custo de quaisquer instalações ou equipamentos
novos, para serem usadas em tal entrega, será pago pelo Governo;

(b) pagar às Concessionárias a totalidade do valor de mercado do
Petróleo assim adquirido, valor esse determinado de acordo com o
artigo10. O pagamento do Petróleo assim adquirido em qualquer mês
civil é efectuado em dólares dos Estados Unidos da érica no prazo
de 30 (trinta) dias a contar do final desse mê i cessionária
pode receber, transferir para, e mantg

compreendidos no à
na actividade petrodi

acordado, contados a partir da data da tomada de decisão ou da

apresentação do relatório.

(e) O tempo de apreciação para efeitos de tomada de decisão sobre a
avaliação efectuada e apresentada ao órgão competente do Estado
não deve exceder 90 dias , contados da data de recepção do processo
de avaliação.

52|Page
Contrato de Concessão para Pesquisa e Produção de Petróleo 2016

(f) Sem prejuízo dos direitos do Governo de actuar através do MIREME
para regulamentar as Operações Petrolíferas na República de
Moçambique, para efeitos desta garantia, será considerado que o
Governo interveio nos bens ou activos da Concessionária se assumir o
poder de direcção ou exercer controlo efectivo sobre esses bens ou
activos (excepto nos casos em que tal ocorra no cumprimento de uma
sentença ou no exercício dos seus direitos como credor hipotecário,
ou de acordo com a legislação sobre falência, liquidação ou direitos de
credores).

Artigo 24

Protecção do Ambie,

da poluição e protecç
incluindo questões co
de Concessão

e para se candidatar a Contratos
ao, aplicam-se às Operações
dicionalmente os seguintes requisitos
aplicar-se-ão s da Operações Petrolíferas dentro da Área do

Petrolíferas

este CCPP e diz respeito à protecção do ambiente dentro de um
período razoável de tempo, o Governo notifica a Concessionária por escrito,
e dá um prazo para tomar medidas correctivas e da Concessionária, após
ter tomado tal medida, pode recuperar todas as despesas incorridas em
conexão com tal acção, acrescidas de juros à taxa LIBOR em vigor mais 1
(um) ponto percentual compostos trimestralmente e calculado a partir da
data em que tais despesas são efectuadas até que seja reembolsado.

53|Page
Contrato de Concessão para Pesquisa e Produção de Petróleo 2016
Artigo 25
Renúncia e Resolução
25.1 As Concessionárias, devem mediante legislação aplicável:

(a) se as suas obrigações relativas a qualquer sub-período do
Período de Pesquisa tiverem sido cumpridas, renunciar, aos seus
direitos relativamente à totalidade da Área do Contrato de
Concessão, com a consequência de que nenhuma nova

obrigação lhes é atribuída posteriormente; é

direitos

(b) renunciar, a qualquer

relativamente a qualquer área ea do

ivamente a

Qualquer parte da
de qualquer das suas

25.2 Havendo motiv| o Governo nos termos da lei

aplicável revogar oderá revogar o CCPP a não ser
m aplicáveis a todas Concessionárias.
licarem a apenas uma Concessionária o
revogar o respectivo Interesse Participativo da

ermos do CCPP.
Artigo 26
sulta, Arbitragem e Perito Independente

26.1 Para efeitos do presente artigo existem duas partes, o Governo e as
Concessionárias. Qualquer disputa entre as partes será regida nos termos
deste artigo.

26.2 Os litígios são resolvidos, se possível, por negociação entre as Partes. A
notificação da existência de um litígio é efectuada por uma Parte à outra de
acordo com o disposto no artigo 31. Caso não seja alcançado acordo no
prazo de 30 (trinta) dias após a data em que uma Parte notifique a outra da
existência de um litígio, ou noutro prazo mais extenso que esteja

5s4|Page
Contrato de Concessão para Pesquisa e Produção de Petróleo 2016

expressamente previsto noutros artigos deste CCPP, qualquer Parte terá
direito a ver esse litígio dirimido por arbitragem ou por um perito conforme
previsto neste artigo 26. A arbitragem e a determinação por perito,
conforme atrás referido, constituirão os únicos métodos de decisão de um
litígio ao abrigo deste CCPP.

26.3 Sujeito às disposições deste artigo 26 e salvo para a questão submetida
a um perito único conforme o disposto no artigo 26.6, as Partes submetem
qualquer disputa emergente deste CCPP que não possa ser resolvida por via

negocial nos termos do artigo 26.2, a arbitragem nos mos a seguir

descritos:

(a) Todas as disputas devem ser submg rbitral
final de acordo com as Regras da Arbitrã i das Nações
Unidas de Direito Comercial CN E i Commission on
International Trade Law (“U i
Data Efectiva;

es] em vigor na

(b) O local da arbitra
arbitragem é a lei

rbitral é composto por 3 (três) árbitros designados
gras do UNCITRAL, contudo, mediante acordo mútuo
S Partes, a arbitragem é conduzida por um árbitro único
designado nos termos das Regras do UNCITRAL. A menos que ambas
as Partes concordem que a disputa seja resolvida por um árbitro
único, a Parte demandante nomeará no pedido de arbitragem, e a
Parte respondente nomeará, por sua vez, dentro de 30 (trinta) dias do
registo do pedido, 1 (um) árbitro de acordo com as Regras do
UNCITRAL. No prazo de 30 (trinta) dias da data em que ambos os
árbitros tenham aceitado a sua nomeação, os árbitros assim
designados concordarão num terceiro árbitro que será o Presidente do

55|Page
Contrato de Concessão para Pesquisa e Produção de Petróleo 2016

tribunal arbitral. Se uma das Partes não nomear um árbitro nos
termos acima, ou se os árbitros nomeados pelas Partes não
concordem no terceiro árbitro dentro do prazo especificado acima,
então a autoridade competente para indicação, o Tribunal
Permanente de Arbitragem em Haia, quando requerido pela uma das
Partes nomeará conforme as Regras do UNCITRAL. Se ambas as Partes
concordarem que a disputa seja resolvida por um árbitro único este
será nomeado por acordo entre as Partes sujeito a aceitação pelo

árbitro nomeado; contanto que se as Partes não guem a acordo

para a nomeação do árbitro único, no prazo de, i dias da data

Tribunal Permanente de Arbitragem, q
Partes designará o árbitro único de
UNCITRAL;

Regras de

(f) na medida do possível, a
os termos deste CCPP, s j jo dos procedimentos

Er a implementar

(g) as disposiçõe
deste CCPP;

ste AR tinuam em vigor após o termo

ico ou Rrbitro do tribunal arbitral deve ser da
quer das Partes.

decisão, incluindo uma sentença ou decisão

irrevogável, a qualquer defesa fundada em imunidade de soberania e
renuncia a invocar imunidade:

(a) relativamente a processos para execução de qualquer das referidas
sentenças arbitrais ou decisões, incluindo, designadamente,
imunidade relativa a citações processuais e à jurisdição de qualquer
tribunal; e

56|Page
Contrato de Concessão para Pesquisa e Produção de Petróleo 2016

(b) relativamente a imunidade de execução de qualquer das referidas
sentenças arbitrais contra os bens da República de Moçambique
detidos para fins comerciais.

Para efeitos deste artigo 26.4, entende-se que as Partes compreendem cada
Concessionária.

26.5 Quaisquer questões em litígio de natureza técnica que não digam
respeito à interpretação da lei ou aplicação deste CCPP e que devem ser

submetidas a um perito único nos termos do disposto negãe CCPP, incluindo

referidas para determinação do perito n itadas por uma

das Partes, através de notificação id nos termos do
artigo 31. Essa notificação con, ão do litígio e todas as
informações relevantes com ele r único é uma pessoa
independente e imparcial ional com qualificações e

experiência nomeado o das Partes. O perito único
designado actua naqu o de árbitro ou mediador, sendo
instruído no se
(trinta) dias

io que lhe é submetido no prazo de 30
mas nunca num prazo superior a 60

manifesto in primento dos procedimentos aplicáveis deste CCPP. Se as
Partes não acordarem quanto à nomeação do perito único no prazo de 20
(vinte) dias após uma das Partes receber uma notificação de submissão da
questão nos termos deste artigo, o perito único é seleccionado pelo
Presidente do Instituto da Energia, Londres, sendo a pessoa assim

seleccionada posteriormente nomeada pelas Partes.

26.6 O perito único decide qual o processo a adoptar na tomada de decisão,
incluindo se as Partes devem apresentar requerimentos e alegações por

57 |Page
Contrato de Concessão para Pesquisa e Produção de Petróleo 2016

escrito ou oralmente, e as Partes devem colaborar com o perito único e
disponibilizar toda a documentação e informação que o perito possa
solicitarToda a correspondência, documentação e informação
disponibilizada por uma Parte ao perito único deve ser também enviada à
outra Parte e quaisquer requerimentos orais efectuados perante o perito
único deverão ser realizados na presença de todas as Partes, e cada Parte
terá o direito de resposta. O perito único poderá obter qualquer opinião
técnica ou profissional independente que considere necessária. A versão
inglesa deste CCPP assinada como documento de apoio
ser utilizada como tradução oficial em qualquer deci pelo perito

s Partes deverá

que haja sido proferida de acor
neste Artigo 26.7 será li
limitação ou constrangi irei qualquer das Partes de solicitar a
i terlocutória ou final (a) tomada
om base nos fundamentos e de
o no artigo 52 da Convenção ou (b)
cordo com as Regras de Arbitragem da
damentos estabelecidos no Artigo 52 da

Artigo 27
Lei Aplicável

Este CCPP é regido e interpretado de acordo com as leis da República de
Moçambique.

Artigo 28
Língua

Este CCPP é redigido em [......... ] exemplares na língua portuguesa para
assinatura pelo Governo e por cada Concessionária. Um exemplar original

58|Page
Contrato de Concessão para Pesquisa e Produção de Petróleo 2016

assinado em Português será conservado por cada uma das Partes. Uma
tradução em Inglês é preparada e rubricada como um documento de apoio
pelas Partes do presente CCPP. No entanto, em caso de conflito entre o
texto original Português e a tradução em Inglês, o texto original Português
prevalecerá.

Artigo 29

Acordo de Operações Conjuntas

29.1 Após a celebração deste CCPP é assinado pelas essionárias um

Acordo de Operações Conjuntas (AOC).

29.2 O AOC é sujeito a aprovação pelo Gover
uma condição deste CCPP.

29.3 Qualquer outro acordo, para aléi

o aplica-se para qualquer sub-
do no âmbito do Comité Operacional
para efeitos eras nos termos do presente CCPP ou,
confor, ité racional, sub-comités ou grupos de trabalho

comissão ou

relação i s. Os observadores designados não devem interferir
uaisquer discussões ou decisões durante essas reuniões,
ou oferecer conselhos ou pontos de vista sobre as questões levantadas ou
discutidas.

59|Page
Contrato de Concessão para Pesquisa e Produção de Petróleo 2016
Artigo 30
Acordos Futuros

Fica entendido que qualquer acordo escrito que possa em qualquer
momento vir a ser celebrado entre as Concessionárias e o Governo,
conforme seja necessário ou pretendido no contexto do presente CCPP,
considera-se como tendo sido aprovado da mesma forma queo original.

Artigo 31
Regime Cambial

Para efeitos do presente CCPP, as matérias relativas cambiais
são regidas nos termos da lei aplicável em vig

Artigo

32.1 O Governo e as Conces em cperar na prevenção da

corrupção. As partes co mar medidas disciplinares,

administrativas e legais

, presente, pagamento ou benefício de qualquer
i prática ilegal ou corrupta nos termos da

32.3 O Artigo 32.2 é igualmente aplicável às Concessionárias, suas Empresas
Afiliadas, agentes, representantes, subcontratados e consultores quando tal
oferta, presente, pagamentos ou outros benefícios de qualquer natureza
violem:

(a) as leis aplicáveis da República de Moçambique;

60 |Page
Contrato de Concessão para Pesquisa e Produção de Petróleo 2016

(b) as leis do Estado de constituição ou estabelecimento principal da
Empresa-Mãe da Concessionária exercer controlo directo ou indirecto
de uma Concessionária; ou

(c) as leis do Estado de constituição ou estabelecimento principal de
agentes, representantes, subcontratados e consultores ou qualquer
entidade que exerça um controlo directo ou indirecto sobre tais
agentes, representantes, subcontratados e consultores;

(d) os princípios descritos na Convenção das Naç Unidas sobre o

Combate à Corrupção de Funcionários Públicos
Transacções Comerciais Internacionais, assina a 17 de
Dezembro de 1997 e que entrou em vi 1999,
incluindo os comentários das convençõ

33.1 Todas as notificações factur omurticações nos termos do
dequadamente efectuadas
entregues pessoalmente ou por
correio expresso, nfirmadas por correio expresso,
para os ender: indi igo 31.2, tendo as partes associadas à

ou apresentadas se for

respectiva ei s, facturas e outras comunicações, sido

(a) OGoverno

MINISTÉRIO DOS RECURSOS MINERAIS E ENERGIA

Prédio Montepio, Avenida Fernão Magalhães, n.º 34, 1.º Andar
Caixa Postal 2904

Maputo, Moçambique

Posição

61|]Page
Contrato de Concessão para Pesquisa e Produção de Petróleo 2016
Telefone: + 258 21320618

Telefax: + 258 21320620

Maputo
À atenção de: Administrador

Telefone: +25821

Telefax: +25821 NV
sz NS

Av.
Caixa Postal

Posição

Telefone: +25,

Telefax

EM TESTEMUNHO DO QUE, o Governo e a Concessionária assinaram este
CCPP em [........] exemplares originais na língua portuguesa, na data acima

primeiramente referida.
O GOVERNO

Por:

62|]Page
Contrato de Concessão para Pesquisa e Produção de Petróleo 2016
Pedro da Conceição Couto
Ministro dos Recursos Minerais e Energia

Data:

63]Page
